—In an action, inter alia, to recover damages for legal malpractice, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Lally, J.), entered September 13, 2007, as denied those branches of his cross motion which were for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed, without costs or disbursements, as the order appealed from was superseded by two orders of the same court entered May 5, 2008, and July 9, 2008, respectively, both made, in effect, upon renewal (see Coccia v Liotti, 70 AD3d 747 [2010] [decided herewith]).
We decline the plaintiffs request to impose sanctions against the defendant in connection with this appeal (see 22 NYCRR 130-1.1). Rivera, J.P., Dillon, Belen and Roman, JJ., concur.